--------------------------------------------------------------------------------

EXHIBIT 10.2




AMENDED AND RESTATED MASTER SECURITY AGREEMENT


To: Lee Harrison Corbin, Attorney in-Fact for the Trust Under the Will of John
Svenningsenthe Trust
One North Broadway
White Plains, New York 10601


Date: May 18, 2005


To Whom It May Concern:


This Amended and Restated Master Security Agreement (this “Master Security
Agreement”) is being entered into in connection with the Trust’s (defined below)
agreement to advance an amount to Laurus Master Fund Ltd (“Laurus”), sufficient
to repay the remaining debt to Laurus in accordance with the terms of the
Assignment, Assumption and Release with Laurus, and in connection therewith,
Laurus has agreed to assign to the Trust all of Laurus’ rights under that
certain Securities Purchase Agreement, dated April 27, 2004, by and between the
Company (defined below) and Laurus, as amended and the Loan Documents, a defined
in the Securities Purchase Agreement (defined below), which includes that
certain Master Security Agreement, dated as of April 27, 2004, between Laurus
and the Company (the “Original Agreement”), such that the Trust shall stand in
the place of Laurus thereunder. In connection therewith, the Trust and the
Company now wish to amend and restate the Original Agreement as provided herein.


1.    To secure the payment of all Obligations (as hereafter defined), Sequiam
Corporation, a California corporation (the “Company”), each of the other
undersigned parties (other than Lee Harrison Corbin, Attorney in-Fact for the
Trust Under the Will of John Svenningsen, (“the Trust”) and each other entity
that is required to enter into this Master Security Agreement (each an
“Assignor” and, collectively, the “Assignors”) hereby assigns and grants to the
Trust a continuing security interest in all of the following property now owned
or at any time hereafter acquired by any Assignor, or in which any Assignor now
have or at any time in the future may acquire any right, title or interest (the
"Collateral"): all cash, cash equivalents, accounts, inventory, equipment,
goods, documents, instruments (including, without limitation, promissory notes),
contract rights, general intangibles (including, without limitation, payment
intangibles and an absolute right to license on terms no less favorable than
those currently in effect among our affiliates), chattel paper, supporting
obligations, investment property (including, without limitation, all equity
interests owned by any Assignor), letter-of-credit rights, trademarks and
tradestyles, patents, copyrights and other intellectual property in which any
Assignor now have or hereafter may acquire any right, title or interest, all
proceeds and products thereof (including, without limitation, proceeds of
insurance) and all additions, accessions and substitutions thereto or therefore.
In the event any Assignor wishes to finance the acquisition in the ordinary
course of business of any hereafter acquired equipment and have obtained a
commitment from a financing source to finance such equipment from an unrelated
third party, the Trust agrees to release its security interest on such hereafter
acquired equipment so financed by such third party financing source. Except as
otherwise defined herein, all capitalized terms used herein shall have the
meaning provided such terms in the Securities Purchase Agreement referred to
below.


--------------------------------------------------------------------------------



2.    The term "Obligations" as used herein shall mean and include all debts,
liabilities and obligations owing by each Assignor to the Trust arising under,
out of, or in connection with: (i) that certain Securities Purchase Agreement
dated as of the date hereof by and between the Company and the Trust (the
"Securities Purchase Agreement"), (ii) that certain Amended, Restated and
Consolidated Senior Secured Term Note dated as of the date hereof made by the
Company in favor of the Trust (the "Term Note"), (iii) that certain Warrant
dated as of the date hereof made by the Company in favor of the Trust (the "
Warrant"), (iv) that certain Amended and Restated Subsidiary Guaranty dated as
of the date hereof made by certain Subsidiaries of the Company, (the “Subsidiary
Guaranty”), (v) that certain Registration Rights Agreement dated as of the date
hereof by and between the Company and the Trust (the "Registration Rights
Agreement"), (vi) this Master Security Agreement, (vii) that certain Amended and
Restated Stock Pledge Agreement dated as of the date hereof among the Company,
certain subsidiaries of the Company and the Trust (the “Stock Pledge
Agreement”), and (viii) the Subordination Agreement dated as of the date hereof
among the Subordinated Lenders, as defined therein, and the Purchaser (the
“Subordination Agreement”), (the Securities Purchase Agreement, the Term Note,
the Warrant, the Registration Rights Agreement, the Subsidiary Guaranty, this
Master Security Agreement, the Stock Pledge Agreement, and the Subordination
Agreement, as each may be amended, modified, restated or supplemented from time
to time, are collectively referred to as the "Documents"), and in connection
with any documents, instruments or agreements relating to or executed in
connection with the Documents or any documents, instruments or agreements
referred to therein or otherwise, and in connection with any other indebtedness,
obligations or liabilities of any Assignor to the Trust, whether now existing or
hereafter arising, direct or indirect, liquidated or unliquidated, absolute or
contingent, due or not due and whether under, pursuant to or evidenced by a
note, agreement, guaranty, instrument or otherwise, in each case, irrespective
of the genuineness, validity, regularity or enforceability of such Obligations,
or of any instrument evidencing any of the Obligations or of any collateral
therefor or of the existence or extent of such collateral, and irrespective of
the allowability, allowance or disallowance of any or all of the Obligations in
any case commenced by or against any Assignor under Title 11, United States
Code, including, without limitation, obligations or indebtedness of each
Assignor for post-petition interest, fees, costs and charges that would have
accrued or been added to the Obligations but for the commencement of such case


3.    Each Assignor hereby jointly and severally represents, warrants and
covenants to the Trust that:


(a)    it is a corporation, partnership or limited liability company, as the
case may be, validly existing, in good standing and organized under the
respective laws of its jurisdiction of organization set forth on Schedule A, and
each Assignor will provide the Trust thirty (30) days' prior written notice of
any change in any of its respective jurisdiction of organization;

2

--------------------------------------------------------------------------------



(b)    its legal name is as set forth in its respective Articles of
Incorporation or other organizational document (as applicable) as amended
through the date hereof and as set forth on Schedule A, and it will provide the
Trust thirty (30) days' prior written notice of any change in its legal name;


(c)    its organizational identification number (if applicable) is as set forth
on Schedule A hereto, and it will provide the Trust thirty (30) days' prior
written notice of any change in any of its organizational identification number;


(d)    it is the lawful owner of the respective Collateral and it has the sole
right to grant a security interest therein and will defend the Collateral
against all claims and demands of all persons and entities;


(e)    it will keep its respective Collateral free and clear of all attachments,
levies, taxes, liens, security interests and encumbrances of every kind and
nature ("Encumbrances"), except (i) Encumbrances securing the Obligations, (ii)
to the extent said Encumbrance does not secure indebtedness in excess of
$100,000 and such Encumbrance is removed or otherwise released within ten (10)
days of the creation thereof, (iii) liens of warehousemen, mechanics,
materialmen, workers, repairmen, common carriers, or landlords, liens for taxes,
assessments or other governmental charges, and other similar liens arising by
operation of law, in each case arising in the ordinary course of business and
for amounts that are not yet due and payable or which are being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted and for which an adequate reserve or other appropriate provision shall
have been made to the extent required by generally accepted accounting
principals, and (iv) pledges or deposits in connection with workers'
compensation, unemployment insurance and other social security legislation
(collectively, the "Permitted Encumbrances");


(f)    it will, at its and the other Assignors joint and several cost and
expense use commercially reasonable efforts to keep the Collateral in good state
of repair (ordinary wear and tear excepted) and will not waste or destroy the
same or any part thereof other than ordinary course discarding of items no
longer used or useful in its or such other Assignors’ business;


(g)    it will not without the Trust’s prior written consent, sell, exchange,
lease or otherwise dispose of the Collateral, whether by sale, lease or
otherwise, except for the sale of inventory in the ordinary course of business
and for the disposition or transfer in the ordinary course of business during
any fiscal year of obsolete and worn-out equipment or equipment no longer
necessary for its ongoing needs, having an aggregate fair market value of not
more than $25,000 and only to the extent that:

3

--------------------------------------------------------------------------------



(i)    the proceeds of any such disposition are used to acquire replacement
Collateral which is subject to the Trust’s first priority perfected security
interest, or are used to repay Obligations or to pay general corporate expenses;
and


(ii)   following the occurrence of an Event of Default which continues to exist
the proceeds of which are remitted to the Trust to be held as cash collateral
for the Obligations;


(h)    it will insure or cause the Collateral to be insured in the Trust’s name
against loss or damage by fire, theft, burglary, pilferage, loss in transit and
such other hazards as the Trust shall specify, in amounts and under policies
which are customary for similarly situated businesses, and by insurers
acceptable to the Trust, and all premiums thereon shall be paid by such Assignor
and the policies delivered to the Trust. If any such Assignor fails to do so,
the Trust may procure such insurance and the cost thereof shall be promptly
reimbursed by the Assignors, jointly and severally, and shall constitute
Obligations;


(i)     it will at all reasonable times and upon reasonable advance notice to
such Assignor allow the Trust or the Trust’s representatives free access to and
the right of inspection of the Collateral;


(j)     such Assignor (jointly and severally with each other Assignor) hereby
indemnifies and saves the Trust harmless from all loss, costs, damage, liability
and/or expense, including reasonable attorneys' fees, that the Trust may sustain
or incur to enforce payment, performance or fulfillment of any of the
Obligations and/or in the enforcement of this Master Security Agreement or in
the prosecution or defense of any action or proceeding either against the Trust
or any Assignor concerning any matter growing out of or in connection with this
Master Security Agreement, and/or any of the Obligations and/or any of the
Collateral except to the extent caused by the Trust’s own gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and nonappealable decision).


4.    The occurrence of any of the following events or conditions shall
constitute an "Event of Default” under this Master Security Agreement:


(a)    Breach of any covenant, warranty, representation or statement made or
furnished to the Trust by any Assignor or on any Assignor’s benefit was false or
misleading in any material respect when made or furnished, and if subject to
cure, shall not be cured for a period of thirty (30) days;


(b)    the loss, theft, substantial damage, destruction, sale or encumbrance to
or of any of the Collateral or the making of any levy, seizure or attachment
thereof or thereon except to the extent:


(i)    such loss is covered by insurance proceeds which are used to replace the
item or repaythe Trust; or

4

--------------------------------------------------------------------------------



(ii)    said levy, seizure or attachment does not secure indebtedness in excess
of $100,000 and such levy, seizure or attachment has not been removed or
otherwise released within ten (10) days of the creation or the assertion
thereof;


(b)    any Assignor shall become insolvent, cease operations, dissolve,
terminate our business existence, make an assignment for the benefit of
creditors, suffer the appointment of a receiver, trustee, liquidator or
custodian of all or any part of Assignors’ property;


(c)    any proceedings under any bankruptcy or insolvency law shall be commenced
by or against any Assignor and if commenced against any Assignor shall not be
dismissed within forty-five (45) days;


(d)    the Company shall repudiate, purport to revoke or fail to perform any or
all of its obligations under the Note (after passage of applicable cure period,
if any); or


(e)    an Event of Default shall have occurred under and as defined in any
Document, after giving effect to any applicable cure or grace period.


5.    Upon the occurrence of any Event of Default and at any time thereafter,
the Trust may declare all Obligations immediately due and payable and the Trust
shall have the remedies of a secured party provided in the Uniform Commercial
Code as in effect in the State of New York, this Agreement and other applicable
law. Upon the occurrence of any Event of Default and at any time thereafter, the
Trust will have the right to take possession of the Collateral and to maintain
such possession on our premises or to remove the Collateral or any part thereof
to such other premises as the Trust may desire. Upon the Trust’s request, each
of the Assignors shall assemble or cause the Collateral to be assembled and make
it available to the Trust at a place designated by the Trust. If any
notification of intended disposition of any Collateral is required by law, such
notification, if mailed, shall be deemed properly and reasonably given if mailed
at least ten (10) days before such disposition, postage prepaid, addressed to
any Assignor either at such Assignor’s address shown herein or at any address
appearing on the Trust’s records for such Assignor. Any proceeds of any
disposition of any of the Collateral shall be applied by the Trust to the
payment of all expenses in connection with the sale of the Collateral, including
reasonable attorneys' fees and other legal expenses and disbursements and the
reasonable expense of retaking, holding, preparing for sale, selling, and the
like, and any balance of such proceeds may be applied by the Trust toward the
payment of the Obligations in such order of application as the Trust may elect,
and each Assignor shall be liable for any deficiency.


6.    If any Assignor defaults in the performance or fulfillment of any of the
terms, conditions, promises, covenants, provisions or warranties on such
Assignor’s part to be performed or fulfilled under or pursuant to this Master
Security Agreement, the Trust may, at its option without waiving its right to
enforce this Master Security Agreement according to its terms, immediately or at
any time thereafter and without notice to any Assignor, perform or fulfill the
same or cause the performance or fulfillment of the same for each Assignor’s
joint and several account and at each Assignor’s joint and several cost and
expense, and the cost and expense thereof (including reasonable attorneys' fees)
shall be added to the Obligations and shall be payable on demand with interest
thereon at the highest rate permitted by law.

5

--------------------------------------------------------------------------------



7.    Each Assignor appoints the Trust, any of the Trust’s officers, employees
or any other person or entity whom the Trust may designate as our attorney, with
power to execute such documents in each of our behalf and to supply any omitted
information and correct patent errors in any documents executed by any Assignor
or on any Assignor’s behalf; to file financing statements against us covering
the Collateral; to sign our name on public records; and to do all other things
the Trust deem necessary to carry out this Master Security Agreement. Each
Assignor hereby ratifies and approves all acts of the attorney and neither the
Trust nor the attorney will be liable for any acts of commission or omission,
nor for any error of judgment or mistake of fact or law other than gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). This power being coupled
with an interest, is irrevocable so long as any Obligations remains unpaid.
Furthermore, in connection with the filing of any financing statements, the
Collateral may be described in any such financing statements as "all assets"
and/or "all personal property", whether now owned and/or hereafter acquired.


8.    No delay or failure on the Trust’s part in exercising any right, privilege
or option hereunder shall operate as a waiver of such or of any other right,
privilege, remedy or option, and no waiver whatever shall be valid unless in
writing, signed by the Trust and then only to the extent therein set forth, and
no waiver by the Trust of any default shall operate as a waiver of any other
default or of the same default on a future occasion. The Trust’s books and
records containing entries with respect to the Obligations shall be admissible
in evidence in any action or proceeding, shall be binding upon each Assignor for
the purpose of establishing the items therein set forth and shall constitute
prima facie proof thereof. the Trust shall have the right to enforce any one or
more of the remedies available to the Trust, successively, alternately or
concurrently. Each Assignor agrees to join with the Trust in executing financing
statements or other instruments to the extent required by the Uniform Commercial
Code in form satisfactory to the Trust and in executing such other documents or
instruments as may be required or deemed necessary by the Trust for purposes of
affecting or continuing the Trust’s security interest in the Collateral.


9.    This Master Security Agreement shall be governed by and construed in
accordance with the laws of the State of New York and cannot be terminated
orally. All of the rights, remedies, options, privileges and elections given to
the Trust hereunder shall inure to the benefit of the Trust’s successors and
assigns. The term "the Trust" as herein used shall include the Trust, any parent
of the Trust, any of the Trust’s subsidiaries and any co-subsidiaries of the
Trust’s parent, whether now existing or hereafter created or acquired, and all
of the terms, conditions, promises, covenants, provisions and warranties of this
Agreement shall inure to the benefit of and shall bind the representatives,
successors and assigns of each Assignor and each of the foregoing. the Trust and
each Assignor hereby (a) waive any and all right to trial by jury in litigation
relating to this Agreement and the transactions contemplated hereby and each
Assignor agrees not to assert any counterclaim in such litigation, (b) submit to
the nonexclusive jurisdiction of any New York State court sitting in the borough
of Manhattan, the city of New York and (c) waive any objection the Trust or each
Assignor may have as to the bringing or maintaining of such action with any such
court.

6

--------------------------------------------------------------------------------



10.   All notices from the Trust to any Assignor shall be sufficiently given if
mailed or delivered to such Assignor’s address set forth below.


11.   This Master Security Agreement and the security interests granted by the
Assignors hereunder shall terminate upon the provision by the Trust of written
confirmation to the Company that (x) all indebtedness obligations owed by any
Assignor to the Trust have been repaid in full (including, without limitation,
all principal, interest and fees related to the Term Note, any indebtedness
referred to in the Incremental Funding Side Letter, any Additional Funding
Agreements and any other indebtedness outstanding at such time and owed to the
Trust) and (y) all commitments by the Trust to fund any indebtedness have been
terminated in their entirety.
 
12.   This Agreement may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.



 
Very truly yours,
 
SEQUIAM CORPORATION
             
By:
/s/ Nicholas VandenBrekel
 
Name:
Nicholas VandenBrekel
 
Title:
CEO
 
Address: 300 Sunport Lane
 
Orlando, FL 32809
       
SEQUIAM SOFTWARE, INC.
             
By:
/s/ Nicholas VandenBrekel
 
Name:
Nicholas VandenBrekel
 
Title:
CEO
 
Address: 300 Sunport Lane
 
Orlando, FL 32809

 
7

--------------------------------------------------------------------------------


 

 
SEQUIAM BIOMETRICS, INC.
             
By:
/s/ Nicholas VandenBrekel
 
Name:
Nicholas VandenBrekel
 
Title:
CEO
 
Address: 300 Sunport Lane
 
Orlando, FL 32809

 

 
SEQUIAM EDUCATION, INC.
           
By:
/s/ Nicholas VandenBrekel
 
Name:
Nicholas VandenBrekel
 
Title:
CEO
 
Address: 300 Sunport Lane
 
Orlando, FL 32809

 

 
SEQUIAM SPORTS, INC.
           
By:
/s/ Nicholas VandenBrekel
 
Name:
Nicholas VandenBrekel
 
Title:
CEO
 
Address: 300 Sunport Lane
 
Orlando, FL 32809

 

 
FINGERPRINT DETECTION TECHNOLOGIES, INC.
             
By:
/s/ Nicholas VandenBrekel
 
Name:
Nicholas VandenBrekel
 
Title:
CEO
 
Address: 300 Sunport Lane
 
Orlando, FL 32809

 
8

--------------------------------------------------------------------------------


 

 
ACKNOWLEDGED:
             
Lee Harrison Corbin, Attorney in-Fact for the Trust Under the Will of John
Svenningsen
             
By:
/s/ Lee Harrison Corbin
 
Name:
  
 
Title:
  

 
9

--------------------------------------------------------------------------------


 
SCHEDULE A
 
 
Entity
Jurisdiction of Organization
Organization Identification Number
Sequiam Corporation
CA
CA:2047001
Sequiam Software, Inc.
CA
CA:2377290
Sequiam Biometrics, Inc.
FL
FL: P03000045341
Sequiam Education, Inc.
FL
FL: P03000060330
Sequiam Sports, Inc.
DE
DE: 3172165
Fingerprint Detection Technologies, Inc.
FL
FL: P03000079719

 
10

--------------------------------------------------------------------------------

